Case MDL No. 2997 Document 55-1 Filed 03/23/21 Page 1 of 1

BEFORE THE UNITED STATES JUDICIAL PANEL
ON MULTIDISTRICT LITIGATION

IN RE: Baby Food Marketing, Sales Practices and Products Liability Litigation
MDL No. 2997

PROOF OF SERVICE

In compliance with Rule 4.1(a) of the Rules of Procedure for the United States Judicial Panel on
Multidistrict Litigation, I hereby certify that copies of the foregoing Notice of Appearance for Melissa R.
Emert was served on Defendant in the following case electronically via ECF, or as indicated below, on
March 23, 2021.

Shanely Zorrilla v. Hain Celestial Group, Inc. NYE No. 2:21-cv-1062 Served via

Email

Dean N. Panos, Esq.

Jenner & Block LLP

353 N. Clark Street

Chicago, IL 60654-3456

DPanos@jenner.com

(312) 923-2765

Counsel for Defendant Hain Celestial Group, Inc.

Shaneley Zorrilla v. Hain Celestial Group, Inc. NYE No. 2:21-cv-1062 Served via

Served via US Mail

Dean N. Panos

Jenner & Block LLP

353 N. Clark Street

Chicago, IL 60654-3456

DPanos@ijenner.com

(312) 923-2765

Counsel for Defendant Hain Celestial Group, Inc.

Dated this 23rd day of March 2021

  

 

 

sary 5, C , Esq
KANTROWITZ, GOLDHAMER &
GRAIFMAN, P.C.
747 Chestnut Ridge Road

Chestnut Ridge, New York 10977
geraifman@keplaw.com

845-356-2570

Counsel for Plaintiff Shanely Zorrilla
